Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2022 has been considered by the examiner.
	It should be noted that the reference (AU 2015365739) was lined through due to the fact that no actual copy of this document was provided. In the NPL section of the IDS, the Applicant states that the aforementioned reference was “published as WO2016/097627 which was cited in the IDS filed 08/31/2021”. Given the fact that the published version of the AU reference was cited and considered, the apparently unpublished AU application should NOT be cited on an IDS unless a physical copy of said application is provided.

Drawings
The drawings were received on 21 June 2022.  These drawings are approved.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).
	Furthermore, the term “the” should be capitalized in line 1.   
	Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “comprising”, “means”, and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mason (6,045,196). Figures 2-3 of Mason show all of the features set forth in the above claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claims 1-18 and 20 above, and further in view of Silva et al (2012/0146395). Mason does not show the use of one or more inserts being proximate to the one or more wheel stud apertures 56.
	Silva et al teaches the use of a wheel having inserts 40 proximate to the wheel stud apertures 12. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel of Mason with inserts for the wheel stud apertures, for the purpose of reinforcing the apertures and preventing distortion thereof in the event of overtightening of the lug nuts during installation of the wheel on a vehicle. 

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. The Applicant states that the Abstract has been amended to overcome the objections thereto. However, this is not the case, as set forth in sections 4-5 above .
	The Applicant argues that Mason does not show a “barrel section” which “comprises a lip in contact with a leading edge of a mating surface of the spoke section”. However, this is not the case, given the fact that Mason clearly shows such features (as shown in annotated Figure X below). Furthermore, it should be noted that the claims lack any limitations describing any actual physical structure of the lip or leading edge to preclude those of Mason. 

    PNG
    media_image1.png
    441
    658
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617